Citation Nr: 1512713	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-46 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from March 29, 2010 to May 03, 2013, and of 30 percent since May 03, 2013, for residuals of throat cancer, to include chronic laryngitis (throat disability).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Louisville, Kentucky.

The Veteran testified before the undersigned in May 2012.  A transcript of that hearing is of record.  This case was before the Board in February 2013, when it was remanded for further development.

In a May 2013 decision, the Agency of Original Jurisdiction (AOJ) increased the disability evaluation for the service-connected throat disability from 10 to 30 percent disabling, effective May 3, 2013.  

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

The appeal is REMANDED to the AOJ.


REMAND

Having reviewed the evidence of record, the Board finds that additional development is required before the claims can be adjudicated on the merits.

The Veteran contends that his service-connected throat disability is more disabling that currently evaluated, and that a higher rating is warranted.  The Veteran's throat disability, residuals of throat cancer, to include chronic laryngitis, is currently evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6516 (chronic laryngitis).  See 38 C.F.R. § 4.97, DC 6516 (2014).  The Board notes that a 30 percent rating is the maximum disability rating available under DC 6516 for chronic laryngitis.  Id.  Thus, other DCs for evaluating diseases of the throat must be considered in evaluating the current nature and severity of the Veteran's service-connected throat disability.  

The Board notes in this regard that a 60 percent rating is available under DC 6519 for complete organic aphonia manifested by constant inability to speak above a whisper.  A 100 percent rating is available under DC 6519 for complete organic aphonia manifested by constant inability to communicate by speech.  See 38 C.F.R. § 4.97, DC 6519 (2014).  A 60 percent rating also is available under DC 6520 for stenosis of the larynx, including residuals of laryngeal trauma (unilateral or bilateral), manifested by a forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value with Flow-Volume Loop compatible with upper airway obstruction.  A maximum 100 percent rating is available under DC 6520 for stenosis of the larynx manifested by an FEV-1 less than 40 percent of predicted value with Flow-Volume Loop compatible with upper airway obstruction or permanent tracheostomy.  See 38 C.F.R. § 4.97, DC 6520 (2014).

The VA's duty to assist includes obtaining an examination or medical opinion when one is necessary.  Given the length of time which has elapsed since his most recent VA examination in May 2013, the Board finds that, on remand, he should be scheduled for another VA examination to determine the current nature and severity of his service-connected throat disability as contemplated by the criteria set forth in DCs 6519 and 6520.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014) .

With respect to the Veteran's claim for a TDIU, the Veteran underwent a VA examination in May 2013.  The examiner opined that the Veteran's throat disability had an impact on his ability to work, as it resulted in a marked impairment of his ability to communicate.  During the examination, the Veteran reported that the hoarseness which he experienced as a result of his throat disability fluctuated, some days making his speech unintelligible, and that his voice was always at the level of a coarse whisper.  

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16(b) (2014).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran has one service-connected disability - his residuals of throat cancer, to include chronic laryngitis, which is service-connected at 30 percent.  He therefore does not meet the schedular requirements for TDIU.  However, as discussed above, the Veteran's throat disability was found to preclude employment, as his disability makes it difficult for him to communicate effectively with others.  The Board also notes the Veteran's limited education and work history, which includes janitorial work.  This case should be referred to the Director of Compensation and Pension Service for extraschedular consideration.

In addition, any outstanding medical records related to the Veteran's throat disability should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical treatment records, VA and/or private, associated with the Veteran's throat disability.

2. Provide the Veteran with notice of the criteria for establishing entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU, to include on an extraschedular basis.  Specifically, the Veteran should be asked to complete and sign an updated VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Individual Unemployability," and an updated VA Form 21-4192, "Request For Employment Information In Connection With Claim for Disability Benefits."



3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of throat cancer, to include chronic laryngitis.  The examiner must review the claims file, and note that review in the examination report.  All opinions proffered must be supported by rationale.  Any appropriate testing, to include pulmonary function testing, should be performed and a copy of any results should be included in the examination report.  The examiner is asked to identify any respiratory or speech disabilities currently experienced by the Veteran, to include paralyzed vocal cords, airway obstruction, and/or speech difficulty.  The examiner should opine on the following:  

a) Whether the Veteran's service-connected throat disability results in constant inability to speak above a whisper, or constant inability to communicate by speech.

b) Whether the Veteran's service-connected throat disability is manifested by an FEV-1 of 40 to 55 percent predicted value with Flow-Volume Loop compatible with upper airway obstruction or an FEV-1 of less than 40 percent predicted value with Flow-Volume Loop compatible with upper airway obstruction or permanent tracheostomy.

4. Then, refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and "all other factors having a bearing on the issue."

5. When that consideration is complete, adjudicate the issues, including the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected throat disability.  

6. If the benefits sought are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




